367 U.S. 906 (1961)
COMMISSIONER OF INTERNAL REVENUE
v.
MILWAUKEE & SUBURBAN TRANSPORT CORP.
No. 843.
Supreme Court of United States.
Decided June 19, 1961.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Solicitor General Cox, Assistant Attorney General Oberdorfer, Harry Baum and Joseph Kovner for petitioner.
Richard R. Teschner and Warren W. Browning for respondent.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment is vacated and the case is remanded in light of American Automobile Association v. United States, ante, p. 687, and United States v. Consolidated Edison Company of New York, Inc., 366 U. S. 380.
MR. JUSTICE DOUGLAS dissents.